Citation Nr: 0209463	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) Vocational 
Rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1986.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a September 1997 rating decision 
from the VA Regional Office (RO) in St. Louis, Missouri, 
which denied the veteran's request to reopen Chapter 31 
Vocational Rehabilitation Program benefits.  In a February 
2001 decision, the Board remanded this matter to the RO for 
preparation of a supplemental statement of the case and 
scheduling of a RO hearing.  A supplemental statement of the 
case was provided to the veteran in May 2001.  In a June 2001 
written statement, the veteran withdrew her request for a RO 
hearing.  Thus, this matter has been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  At the time the veteran filed a claim for Chapter 31 
benefits, she had a Bachelors Degree in nursing and 
significant past occupational experience in the field of 
nursing.

2.  The veteran is service-connected for herniated nucleus 
pulposus of the lumbar spine with facet syndrome, thoracic 
spine, evaluated as 40 percent disabling; surgical removal of 
the uterus, evaluated as 30 percent disabling; residuals of 
surgical removal of the right ovary and fallopian tube, 
evaluated as 10 percent disabling; residuals of right knee 
fasciotomy, evaluated as 10 percent disabling; and residuals 
of left knee fasciotomy, evaluated as 10 percent disabling.  

3.  In a February 1996 rating action, the RO granted 
entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).

4.  The veteran's service-connected disabilities impair her 
ability to obtain and retain employment consistent with her 
abilities, aptitudes, and interests.

5.  At the time she filed her Chapter 31 claim, the veteran 
had not overcome the effects of the impairment of 
employability in, or qualification for, employment in an 
occupation consistent with her pattern of abilities, 
aptitudes, and interests.  


CONCLUSION OF LAW

The criteria for entitlement to VA vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, have 
been met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.40, 21.51 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with her claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  
See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An "employment 
handicap" is defined as an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with her abilities, aptitudes, and interests.  See 
38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term 
"impairment" is defined as a restriction on employment 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  See 38 C.F.R. § 21.51(c).  

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met:  (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability (as noted, the 
veteran need only show that his disabilities in sum 
materially contribute to the impairment of employability); 
and (iii) the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests.  See 38 C.F.R. § 21.51(f).  An 
employment handicap does not exist when any of the following 
conditions is present:  (i) the veteran's employability is 
not impaired; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons within their control; (ii) the 
veteran's employability is impaired, but his or her service-
connected disability does not materially contribute to the 
impairment of employability; (iii) the veteran has overcome 
the effects of the impairment of employability through 
employment in an occupation consistent with his or her 
pattern of abilities, aptitudes, and interests, and is 
successfully maintaining such employment.  See 38 U.S.C.A. 
§ 3102; 38 C.F.R. § 21.51(f)(2).  

A review of the record reflects that the veteran is service-
connected for herniated nucleus pulposus of the lumbar spine 
with facet syndrome, thoracic spine, evaluated as 40 percent 
disabling; surgical removal of the uterus, evaluated as 30 
percent disabling; residuals of surgical removal of the right 
ovary and fallopian tube, evaluated as 10 percent disabling; 
residuals of right knee fasciotomy, evaluated as 10 percent 
disabling; and residuals of left knee fasciotomy, evaluated 
as 10 percent disabling.  In a February 1996 rating action, 
the RO granted entitlement to TDIU benefits.  The RO 
specifically found that the increased severity of the 
veteran's service-connected back disability, when taken into 
consideration with the other service-connected disabilities, 
precluded gainful employment and that further attempts to 
work in nursing might cause further decline in the service-
connected back disability.  

In September 1997, the RO denied the veteran's request for 
Chapter 31 Vocational Rehabilitation Program benefits on the 
basis that she was found to be infeasible under the program.  
However, in a November 1997 letter, the RO informed the 
veteran that there had been an error and that she was a 
feasible candidate for vocational rehabilitation.  The RO 
further indicated that it had determined that she had 
"substantial transferable skills and should be able to 
return to competitive employment."  The RO informed the 
veteran that she would be entitled to employment assistance.  
In correspondence dated in November 1997, the veteran 
indicated that she was seeking educational assistance.  
However, such assistance was denied by the RO in a December 
1997 statement of the case and this appeal ensued.  

The Board notes that a May 1996 VA Counseling Record 
Narrative Report indicates that the veteran had an impairment 
of employability and her disabilities impaired her ability to 
complete tasks requiring physical stress and stamina.  It was 
found that her disabilities materially contributed to her 
impairment of employability.  It was also found that her 
primary employment experience required the completion of 
physical tasks, which would not be compatible with the 
limitations imposed by her disabilities.  The examiner 
therefore concluded that the veteran had not overcome the 
impairment of employability and qualified for an employment 
handicap.  A July 1996 transferable skills analysis report 
demonstrates transferable skills in corresponding careers 
such as nurse practitioner, nurse instructor (requiring a 
master's degree), health care attorney, physician's 
assistant, research, nurse/health care consultant, health 
care agency (writing grants), lobbyist for disadvantaged, and 
administrative positions such as project coordinator or 
manager.  It was recommended that further schooling was 
warranted, assuming that satisfying work would enable the 
veteran to overcome or endure her physical disability.  

With regard to basic entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, the 
veteran has met the requirement of having a service-connected 
disability that is at least 20 percent disabling and incurred 
or aggravated in service on or after September 16, 1940.  She 
served on active duty from February 1984 to January 1986 and 
is service-connected for a back disability rated as 40 
percent disabling, as well as surgical removal of the uterus, 
evaluated as 30 percent disabling, residuals of surgical 
removal of the right ovary and fallopian tube, and residuals 
of right and left knee fasciotomies.  

At the time she filed her claim for vocational rehabilitation 
training, the veteran possessed a Bachelors Degree in 
nursing.  Her military experience consisted of nursing 
duties.  Following discharge from service, the veteran worked 
as a nurse consultant, critical care nurse, school nurse, 
hemodialysis nurse, and clinical nurse home health 
specialist.  The record reflects that the veteran last worked 
as a nurse in 1995 and she has reported an inability to 
perform the duties required of nursing positions due to pain 
in her back, an inability to sit or stand for extended 
periods of time, and utilization of a cane, a wheelchair, an 
external TENS unit, and TED hose stockings.

Following a thorough review of the evidence, the Board 
concludes that the record clearly demonstrates an employment 
handicap within the meaning of 38 C.F.R. § 21.51(b).  The 
Board further finds that the veteran has an impairment of 
employability, that her service-connected disabilities 
materially contribute to the impairment of employability, and 
that the veteran has not overcome the effects of the 
impairment of employability in an occupation consistent with 
her pattern of abilities, aptitudes and interests.  Such is 
evidence by the RO's finding of entitlement to TDIU benefits 
as well as the statements submitted by the veteran, the May 
1996 VA Counseling Record Narrative Report, and the July 1996 
transferable skills analysis report.

The Board recognizes that the veteran possessed extensive 
nursing experience and education at the time of her 
application for vocational rehabilitation.  In fact, the RO 
determined that the veteran had transferable skills and 
therefore denied her access to vocational rehabilitation.  
However, the Board emphasizes that VA must consider the 
veteran's interests in determining whether she has overcome 
the effects of the impairment of employability.  The fact 
that the veteran may be qualified for a particular field does 
not mean that she has overcome the effects of the impairment 
of employability.  Furthermore, the Board finds that the 
evidence is inconsistent with the RO's finding that the 
veteran has transferable skills without the need for 
vocational rehabilitation.  The July 1996 transferable skills 
analysis report found that the veteran did have transferable 
skills, but recommended further schooling.  

In summary, the Board finds that the veteran did not have 
suitable employment at the time she filed her application for 
Chapter 31 benefits and that due to her service-connected 
disabilities, she is unable to continue working as a nurse.  
As a result, she pursued training in an occupation consistent 
with her pattern of abilities, aptitudes, and interests.  As 
such, it is clear that the veteran has not overcome the 
effects of her impairment of employability through employment 
in an occupation consistent with her pattern of abilities, 
aptitudes, and interests.  Under these circumstances, an 
employment handicap has been demonstrated as contemplated by 
38 U.S.C.A. § 3102 and 38 C.F.R. § 21.51.  Therefore, the 
applicable criteria for Chapter 31 vocational rehabilitation 
training have been met.  


ORDER

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, is warranted.  To this extent, 
the appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

